DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendment filed 9/30/2021 has been entered and considered.  The Examiner agrees that Applicants’ amendment overcomes the art rejections contained in the Non-Final Office Action mailed on 7/7/2021.   A new search was conducted based on the amended claims, and no new art was found.  Thus, subject to the Examiner’s Amendment detailed below, this application is hereby allowed.  

EXAMINER’S AMENDMENT
 
Claims 1-7 are hereby amended as follows:
----------------------------------------Claims 1-7 are hereby canceled----------------------------------

Allowable Subject Matter
Claims 8,11-12 and 14-21 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 
performing metrology on the substrate in the substrate metrology module to
characterize a loss of deposition selectivity on the substrate;
transferring, after performing the metrology, the substrate from the substrate metrology

processing the substrate in the second substrate processing chamber to perform an
etching process based on the characterized loss of the deposition selectivity, wherein
the substrate metrology module has a first end connected to the substrate transfer
chamber and a second end connected to a transfer system, as recited in claim 8; 

performing metrology on the film in the substrate metrology module to characterize a
loss of deposition selectivity on the substrate; transferring, after performing the metrology, the substrate from the substrate metrology module through the substrate transfer chamber to a third substrate processing chamber; and removing the film nuclei from the self-assembled monolayer by etching in the third substrate processing chamber based on the characterized loss of the deposition selectivity, wherein
 the substrate metrology module has a first end connected to the substrate transfer
chamber and a second end connected to a transfer system, as recited in claim 12. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT G BACHNER/Primary Examiner, Art Unit 2898